                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

AMOS LAIRD,

               Petitioner,                                  Civ. No. 3:18-cv-00545-MK

       v.                                                   ORDER

BRAD CAIN,

            Respondent.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

26), and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72.

Although Petitioner did not file objections, the Court reviews de novo. United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the

report is correct. Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 26) is

adopted. The petition is DENIED and the case is DISMISSED with prejudice.

IT IS SO ORDERED.

       DATED this 3rd day of December, 2019.



                                             _______/s/ Michael J. McShane ________
                                                     Michael McShane
                                                 United States District Judge


1 – ORDER
